DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/454809 filed 11/13/21.  
Claims 1-19 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 11/22/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 11/13/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 103(a) as being obvious over THAKUR ET AL. (US PG PUB 20150152334) and as evidence by TAKAHITO ET AL. (JP2007231119A; 9/2007) in their entirety.  Hereby referred to as THAKUR and TAKAHITO.  
Regarding claims 1-19:
THAKUR teaches in the abstract a delayed coking process comprising a step of subjecting a mixed feed comprises residual heavy hydrocarbon feedstock and bio oil obtained from fast pyrolysis of lignocellulosic biomass of one or more of Jatropha, Cashew nut, Karanjia and Neem to a delayed coking process and a system for the delayed coking process. THAKUR teaches in para [0012] that the residual heavy hydrocarbon feedstock has boiling point in the range of 400° to 700° C. [0013] that the bio oil has boiling point in the boiling range of about 200° to 620° C.  THAKUR teaches in para [0044] an improved Delayed coking process in which residual hydrocarbon feedstock is passed into a coking zone, wherein an improvement comprises mixing the residual heavy hydrocarbon feedstock with a biooil generated from fast pyrolysis of different sources of lignocellulosic biomass comprising the routes, stems, leaves and seeds of Jatropha, Karanjia, Neem, Cashew nut, wherein the resulting feedstock mixture contains biooil in the range of 3 to 15 percent by weight.  THAKUR teaches in para [0056] the biooil is generated from fast pyrolysis of lignocellulosic biomass comprising the routes, stems, leaves and seeds of Jatropha, Karanjia, Neem, Cashew nut, and contains insoluble pyrolytic lignin, aldehydes, carboxylic acids, carbohydrates, phenols, alcohols and ketones in the boiling range of about 200° C. to 620° C.  THAKUR teaches wherein the mixed feed comprises 85 to 97 wt % of residual heavy hydrocarbon feedstock, such as a mineral vacuum residue (VR), and 3 to 15 wt % of the bio oil, such as 5, 10 or 13 wt%.  The biooil comprises 42 ppm calcium (TABLE II).  The biooil comprises a hydrogen to carbon molar ratio of 1.2 or more (TABLE II).  THAKUR also teaches that light coker gas oil yield is 15% or more (TABLE Ill); and water is less than 1.3 wt% of total feed.  TABLE IV teaches vacuum resid (VR) and biooil concentrations.
THAKUR does not explicitly teach the oxygen content or the presence of a catalyst, however it is within the scope of THAKUR as evident by TAKAHITO.
TAKAHITO teaches in para [0007] a heavy oil composition having a sulfur content of 0.2% by mass or less, a cetane number of 35 to 60%, a 10% residual carbon content of 0.21% by mass or more, and an oxygen content of 0.2 to 15% by mass. 2.2; which comprises a fatty acid alkyl ester obtained by reacting a fatty acid having 8 to 22 carbon atoms with an alkyl alcohol having 1 to 4 carbon atoms. [0009] teaches a sulfur content of 0.2% by mass or less, a cetane number of 35 to 60, a 10% residual carbon content of 0.21% by mass or more, and an oxygen content of 0.2 to 15% by mass. [0017] teaches that the fatty acid alkyl ester may be an esterification reaction of the above fatty acid and an alkyl alcohol by a known method, for example, in the presence of an alkaline catalyst.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Again, TAKAHITO is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771